DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Acknowledgment is made to Applicant’s claim amendments received 16 March 2022.  Claims 1-3, 5-9, 11-16, 18 and 20 are pending of which claims 1, 7, 11 and 14 are currently amended.  Claims 4, 10, 17, 19 and 21-33 have been cancelled.   

Claim Objections
Acknowledgment is made to Applicant’s claim amendments received 16 March 2022.  The objections to the claims presented in the Office Action of 18 January 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 16 March 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 18 January 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 11-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature “Unique Co-Catalytic Behavior of Protic Ionic Liquids as Multifunctional Electrolytes for Water Splitting” to Li et al. (Li).
As to claims 1 and 5, Li teaches a method of increasing a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding a protic co-catalyst, DEAF, to the aqueous medium, the DEAF increasing the rate of hydrogen generation without being consumed during the electrolysis process (Page 204, Column 2, Paragraph 2 to Page 205, Column 2, Paragraph 3).  Li teaches that the DEAF is protic, and thus that it is in a majority protic state.  
As to claim 2, Li teaches the method of claim 1.  Li further teaches that after a 30 hour run time the pH of the electrolyte did not change, thus teaching that the DEAF acts, at least in part, as a pH stabilizer (Page 206, Column 2, Last Paragraph). 
As to claim 3, Li teaches the method of claim 1.  Li further teaches that the DEAF acts as an electrolyte that carries a current for the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 6, Li teaches the method of claim 1.  Li teaches that without the use of the DEAF much larger overpotentials exists, thus teaching that the DEAF decreases an energy requirement of the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 11, Li teaches a method of improving a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding a platinum catalyst to a working electrode which is placed in the aqueous medium, and adding a protic co-catalyst, DEAF, to the aqueous medium, the DEAF increasing the rate of hydrogen generation without being consumed during the electrolysis process (Page 204, Column 2, Paragraph 2 to Page 205, Column 2, Paragraph 3; Page 207, Experimental Section).  Li teaches that the DEAF is protic, and thus that it is in a majority protic state.  
As to claim 12, Li teaches the method of claim 11.  Li further teaches that after a 30 hour run time the pH of the electrolyte did not change, thus teaching that the DEAF acts, at least in part, as a pH stabilizer (Page 206, Column 2, Last Paragraph).  Li further teaches that the DEAF acts as an electrolyte that carries a current for the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 13, Li teaches the method of claim 11.   Li teaches that without the use of the DEAF much larger overpotentials exists, thus teaching that the DEAF decreases an energy requirement of the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 18, Li teaches the method of claim 11.  The limitation “homogenous or heterogeneous” comprises all possible options for the catalyst.  However, Li further teaches that the catalyst is provided to an electrode and thus is heterogeneous (Page 207, Experimental Section).  
As to claim 20, Li teaches the method of claim 18.  As discussed above, Li teaches that the catalyst is platinum (Page 207, Experimental Section).

Claims 1-3, 5, 6, 8, 11-13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature “Towards Versatile and Sustainable Hydrogen Production through Electrocatalyst Water Splitting: Electrolyte Engineering” to Shinagawa et al. (Shinagawa).
As to claims 1, 5 and 8, Shinagawa teaches a method of increasing a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding sodium dihydrogen phosphate, a protic compound as evidenced at least by applicants own disclosure, to the aqueous medium, the sodium dihydrogen phosphate increasing the rate of hydrogen generation without being consumed during the electrolysis process and thus considered part of the catalyst (Section 1. Introduction; Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme; Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions; Figures 8 and 9).  As discussed above, sodium dihydrogen phosphate is a protic compound, thus is in a majority protic state.  
As to claim 2, Shinagawa teaches the method of claim 1.  Shinagawa further teaches that the sodium dihydrogen phosphate is a pH stabilizer (buffer) (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions).
As to claim 3, Shinagawa teaches the method of claim 1.  Shinagawa further teaches that the sodium dihydrogen phosphate participates in the ion transfer and thus acts as an electrolyte that carries a current for the electrolysis process (Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme).
As to claim 6, Shinagawa teaches the method of claim 1.  As discussed above, the co-catalyst is sodium dihydrogen phosphate, thus a compound that would reduce the energy requirement of the electrolysis process, as evidenced, at least, by applicants own disclosure.  
As to claims 11 and 15,  Shinagawa teaches a method of increasing a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding a catalyst (platinum on a disk electrode) to the aqueous medium adding sodium dihydrogen phosphate, a protic compound as evidenced at least by applicants own disclosure, in an at least partially protonated state, to the aqueous medium, the sodium dihydrogen phosphate increasing the rate of hydrogen generation without being consumed during the electrolysis process thus considered a part of the catalyst (Section 1. Introduction; Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme; Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions; Figures 8 and 9).  As discussed above, sodium dihydrogen phosphate is a protic compound, thus is in a majority protic state.  
As to claim 12, Shinagawa teaches the method of claim 11.  Shinagawa further teaches that the sodium dihydrogen phosphate is a pH stabilizer (buffer) (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions). Shinagawa further teaches that the sodium dihydrogen phosphate participates in the ion transfer and thus acts as an electrolyte that carries a current for the electrolysis process (Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme).
As to claim 13, Shinagawa teaches the method of claim 11.  As discussed above, the co-catalyst is sodium dihydrogen phosphate, thus a compound that would reduce the energy requirement of the electrolysis process, as evidenced, at least, by applicants own disclosure.  
As to claim 18, Shinagawa teaches the method of claim 11.  The limitation “homogenous or heterogeneous” comprises all possible options for the catalyst.  However, Shinagawa further teaches that the catalyst is provided to an electrode and thus is heterogeneous (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions).
As to claim 20, Shinagawa teaches the method of claim 18.  As discussed above, Shinagawa teaches that the catalyst is platinum (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions).

Claims 1, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0164297 to Chen et al. (Chen).
As to claims 1, 9, 11 and 16, Chen teaches a method for increasing a hydrogen generation rate of an electrolysis process in which protons from an aqueous medium (water) are reduced to hydrogen, the method comprising adding an electrode catalyst layer comprising a polymer, polypyrrole, and ferrocenes to the aqueous medium, the catalyst layer acting to receive and donate protons and thus being protic and in a majority protic state, the electrode catalyst layer acting to increase the rate of hydrogen generation without being consumed, merely comprising regeneration not resupply, during the electrolysis process (Paragraphs 0121, 0128-0136, 0146, 0148, 0152 and 0155).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 22  above, and as further discussed below.  
As to claims 7 and 14, Li teaches the methods of claims 1 and 11.  Li further teaches that the provision of the co-catalyst as a protic compound is critical to the concept of the method, thus it would have been obvious to one of ordinary skill in the art at the time of invention to ensure that the pH of the aqueous medium (the proton source) and the pKa of the co-catalyst are selected such that the co-catalyst remains in the majority protic state (Page 204, Column 2, Paragraph 2; Page 205, Column 2, Paragraphs 2 and 3).


Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
Applicant’s argue against Li.  Applicant’s argue that Li does not have the feature “the protic co-catalyst is in a majority protic state”, arguing that instead Li teaches that the catalyst is actually the interaction of an amine with platinum and that the amine is in the non-protic state.  However, the Examiner disagrees, Li specifically teaches a protic ionic liquid with co-catalytic behavior and increased hydrogen production (Title), while Li teaches that a portion of the protic compound can bind with the platinum, the entirety of the protic compound does not do this and nonetheless any protic compound still remaining, this portion non-consumed, would be entirely protic, thus “majority protic” even if other compounds further enabling the catalytic process were present in a non-protic state.  This the Examiner maintains that absent narrowing limitations Li teaches the limitations as claimed.  Furthermore, the method as claimed does not require that the compound is in the majority protic state for the entirety of the method but merely at addition.  
Applicant’s argue against Shinagawa.  Applicant’s argue that Shinagawa teaches an oxygen evolving reaction with various electrolytes rather than a hydrogen evolving reaction.  However, the Examiner disagrees, while Shinagawa certainly also discusses an oxygen evolving reaction, Shinagawa clearly teaches a hydrogen evolving reaction (HER) wherein the phosphate behaves as a proton source, thus as a protic catalyst (Page 1328, Section 3.5 and Figure 8).
In regards to Applicant’s arguments against the 35 USC 103 rejections in view of Li, it is important to note that protic is taken by the Examiner to mean merely a compound that can donate or accept a hydrogen ion”.  Thus a compound that is protic is in an entirely, thus majority, protic state, i.e. a state capable of donating or accepting hydrogen ions.  Thus rendering it obvious when this protic hydrogen transfer property is desired to effectively run the process, to ensure that the pH and pKa of the solution does not actively destroy this compound.  It may be important to note that the Examiner found the previously utilized “protonated” narrower language, taken by the Examiner to mean being actively in the state actually containing the hydrogen ion.  Furthermore, as above, the Examiner disagrees that even were more non-protic amine compound present than protic DEAF compound, the entirely of the DEAF compound would still be protic, and thus majority protic, regardless of the presence/ratios of other compounds in the solution, absent narrowing claim limitations.  
Applicant’s further argue against Rajeshwar; however, Rajeshwar has no longer been utilized in the rejections, as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794